Citation Nr: 1122163	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  09-27 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for irritable bowel syndrome (IBS) or partial intestinal obstruction due to undiagnosed illness. 


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel











INTRODUCTION

The Veteran served on active duty from July 1989 to March 1992.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

There is a previous June 1998 RO rating decision of record that denied an earlier claim for service connection for IBS or partial intestinal obstruction, which became final on the merits. Ordinarily, "new and material" evidence must be presented to reopen a claim subject to a final decision before consideration of the claim again on the merits. See 38 C.F.R. § 3.156(a) (2010). This notwithstanding, there are supervening  circumstances here in that the law on presumptive service connection due to undiagnosed illness where premised on Persian Gulf War service has since been amended to include IBS as a "qualifying chronic disability" for purposes of presumptive service connection. See 68 Fed. Reg. 34,539-543 (June 10, 2003),         later codified at 38 C.F.R. § 3.3.17(a)(2)(i)(B). Wherein a change in law provides   a new basis for entitlement to a benefit sought for which a claim was previously denied (i.e., through the liberalization of the requirements for entitlement to that benefit), the veteran may obtain de novo review of that prior decision without having to present "new and material evidence. See e.g., Spencer v. Brown, 17 F.3d 368 (Fed. Cir. 1994). See, too, Jensen v. Brown, 19 F.3d 1413, 1415 (Fed. Cir. 1994). Therefore, the matter before the Board has been characterized as a de novo claim for service connection. 

The Board further observes that in correspondence received from the Veteran in April 2011, he indicated that he wanted to attend a hearing, but would not be able to do so resulting from his incarceration with scheduled release in July 2012. There are measures which might be undertaken to attempt to accommodate his hearing request. However, in light of the fact that the evidence supports a grant of the claim on appeal, there is no need as a matter of due process to afford him the requested hearing and the claim may be fairly adjudicated on the merits.

FINDINGS OF FACT

1. The Veteran had active military service in Southwest Asia during the             Persian Gulf War.

2. The Veteran has the condition of IBS, which has manifested to at least a compensable degree, and which is of a presently undetermined etiology.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria are met for a grant of service connection for IBS. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b)            (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.        §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2010), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010). 

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), later codified at 38 CFR 3.159(b)(1) (2010).
As indicated below the Board is granting the benefit sought on appeal of service connection for IBS. Hence, even assuming, without deciding, that any error was committed as to implementation of the VCAA's duty to notify and assist provisions, such error was harmless in its application to adjudication of this matter, and need not be further discussed. See Bernard v. Brown, 4 Vet. App. 384 (1993). See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (a) (2010).               Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2010).

The elements of a valid claim for direct service connection are as follows: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Under 38 U.S.C.A. § 1117, VA disability compensation is also available to a Persian Gulf veteran with a qualifying chronic disability that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War; or, to a degree of 10 percent or more not later than December 31, 2011, and by history, physical, examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 38 U.S.C.A.                               § 1117(a)(1); 38 C.F.R. § 3.317(a)(2). The term "qualifying chronic disability" refers to a chronic disability resulting from any of the following (or any combination of the following): (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms, such as fibromyalgia, chronic fatigue syndrome, and irritable bowel syndrome; and (3) any diagnosed illness that the Secretary determines by regulation to be service-connected. 38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i).  Signs or symptoms that may be manifestations of an undiagnosed illness or a medically unexplained chronic multi-symptom illness include, but are not limited to, fatigue, unexplained rashes or other dermatological signs or symptoms, headaches, muscle pain, joint pain, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders. 38 C.F.R. § 3.317(b). 

For purposes of section 3.317, a "medically unexplained chronic multi symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained. 38 C.F.R. § 3.317(a)(2)(ii).

In addition, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic. The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 38 C.F.R. § 3.317(a)(4).

In the event that a regulatory presumption of service connection for a given disability does not apply, the claim nonetheless must be considered to determine whether service connection can be established on another basis. Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994). See also Robinson v. Mansfield,                       21 Vet. App. 545 (2008) (clarifying that VA is not required to raise sua sponte            all possible theories of entitlement, but to consider only those bases reasonably raised either by the claimant, or the evidence of record).

Having duly considered the circumstances surrounding this case, and in view of the provisions of the undiagnosed illness statute, the Board concludes that there is sufficient basis to decide the claim for service connection for the claimed condition of IBS in the Veteran's favor.  Each of the regulatory requirements for coverage under the provisions regarding an undiagnosed illness is met, when resolving reasonable doubt in the favor of the Veteran, as is required under VA law. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).           

The condition of IBS, to begin with, is recognized as a "qualifying chronic disability" for which the rules on presumptive service connection for a veteran with Persian Gulf service are applicable. The fact that the condition was first noted on a December 1997 VA Compensation and Pension examination and was considered to have existed since 1993, and has been diagnosed again repeatedly on VA outpatient evaluations and a November 2004 private clinical evaluation emphasizes that it is chronic in nature. Moreover, the Veteran's IBS by all indication has manifested to a degree of 10 percent or more already, given the severity noted on two December 1997 VA examinations. Moreover, the condition of IBS in this case is without conclusive pathophysiology or etiology. One of the December 1997 exams mentions the possibility of intermittent partial intestinal obstruction as the cause of IBS symptomatology, but that has never been verified by any objective testing procedures. To the contrary, subsequent upper GI studies and a colonoscopy showed normal findings, buttressing that in theory there is no viable explanation yet for the Veteran's symptoms of IBS. Therefore, any reasonable doubt on the question of the etiology of IBS symptomatology must be resolved towards finding that etiology is undetermined.  

Consequently, resolving any doubt  in the Veteran's favor, the objective requirements for service connection for IBS, as due to undiagnosed illness, are met. The benefit sought on appeal is granted.








ORDER

Service connection for IBS is granted.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


